Citation Nr: 1016174	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hemorrhoids 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinea versicolor (claimed as a skin condition). 

4.  Entitlement to service connection for tinea versicolor 
(claimed as a skin condition).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Bilateral hearing loss was not present in service or 
shown for many years thereafter, and bilateral hearing loss 
is not otherwise related to service.

3.  Service connection for hemorrhoids and tinea versicolor 
was denied in an unappealed January 1983 rating decision.

4.  Evidence submitted since the January 1983 rating action 
when considered by itself or in connection with the evidence 
previously assembled, does not relate to an unestablished 
fact necessary to reopen the claim for service connection for 
hemorrhoids.  

5.  Evidence submitted since the January 1983 rating action 
when considered by itself or in connection with the evidence 
previously assembled relates to an unestablished fact 
necessary to reopen the claim for service connection for 
tinea versicolor.  

6.  The Veteran's tinea versicolor is not shown to be 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  New and material evidence has not been received to reopen 
the previously denied claim of service connection for 
hemorrhoids.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

3.  New and material evidence has been received to reopen the 
previously denied claim of service connection for tinea 
versicolor.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

4.  Tinea versicolor was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2005, prior 
to the date of the issuance of the appealed December 2005 
rating decision.  The Board further notes that, in July 2006, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of this criteria in August 2006.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim(s) adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in October 2005 that was fully adequate for the 
purposes of determining the nature and etiology of any 
current hearing loss.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria - Service Connection for Bilateral Hearing 
Loss

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

Background - Service Connection for Bilateral Hearing Loss

Initially, the Board notes that the Veteran contends that he 
suffers from bilateral hearing loss as the result of noise 
exposure related to weapons training in basic training, 
advanced infantry training, and from jumping from planes as a 
paratrooper in service.  

Service treatment records are silent as to complaints, 
findings, or diagnosis of any hearing loss.  His reported 
July 1967 separation examination recorded normal hearing.  
The Board notes that there was evidence of hearing loss at 
the audiological exit examination.  However, for the intent 
and purpose of service connection or a compensable VA 
evaluation the Veteran's results were within the normal range 
of hearing, as they did not exceed the 25 decibel threshold.  

In the February 2010 Travel Board hearing, the Veteran 
testified that he began to experience hearing loss around 
1975 or 1976.  

The first evidence of hearing loss is a July 1996 private 
treatment report.  The report stated that the Veteran had 
mild to moderate sensorineural hearing loss in the right ear 
and moderate sensorineural hearing loss in the left ear.  

The next evidence of hearing loss comes from VA treatment 
records from June 2004 which noted that the Veteran suffered 
from mild sloping to moderately severe sensorineural hearing 
loss in the right ear and moderate sloping to severe 
sensorineural hearing loss in the left.  Word recognition was 
fair for the right ear and poor for the left ear.  

The Veteran was afforded a VA audiological examination in 
October 2005.  The examiner noted that the claims folder was 
reviewed.  Concerning noise exposure, the Veteran indicated 
that he was an infantryman in service and was exposed to 
machine gun noise and airplane noise from being a 
paratrooper.  Concerning post-service noise exposure he had 
the civilian occupation of truck driver and reported no 
recreational noise exposure.  The examiner diagnosed the 
Veteran with moderate sensorineural hearing loss in the right 
ear with 100 percent speech recognition and severe 
sensorineural hearing loss in the left ear with 12 percent 
speech recognition.  The examiner opined that as the 
discharge hearing examination results were well within normal 
limits at all frequencies and no evidence of hearing changes 
In the range associated with damage due to noise exposure, it 
was her opinion that the current hearing loss was unlikely 
related to noise exposure on active duty.  

The Board additionally notes that five lay statements, from 
those who have known the Veteran for many years before and 
after his active duty, have been associated with the claims 
file.  The lay statements indicate that the Veteran suffered 
from hearing loss following his active duty.

Analysis - Service Connection for Bilateral Hearing Loss

After consideration of all the evidence, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.  The Board notes that while the separation 
examination does indicate a loss of hearing this loss is 
still within the range of normal hearing.  The Veteran's own 
testimony indicates that he did not suffer from any hearing 
loss until at the earliest 1975, which is eight years after 
his discharge from active duty.  

VA medical records indicate that the Veteran contends that 
his hearing loss is related to active service.  However, 
there is no indication that the etiology of the Veteran's 
hearing loss is related to his active duty.  The only medical 
opinion on the subject, from the October 2005 VA audiological 
examination, opined that it was unlikely that the Veteran's 
current hearing loss was etiologically related to his active 
duty.  

Similarly, the Board finds that the lay statements submitted 
are less probative than objective medical evidence and an 
opinion from a medical professional.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Thus, as the preponderance of 
the evidence is against a finding that the Veteran's hearing 
loss is related to active service, the claim must be denied.

Legal Criteria - New and Material Evidence 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Hemorrhoids

In a January 1983 rating action, the RO denied the Veteran 
service connection for hemorrhoids.  In that decision, the RO 
noted that the Veteran's service treatment records were 
absent any complaints or treatment for hemorrhoids.  Although 
notified of that action, the Veteran did not file a timely 
appeal and that decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.201, 20.302.  

In June 2006, the Veteran requested that his claim for 
service connection for hemorrhoids be reopened.  Evidence 
added to the record since the January 1983 rating decision 
includes private treatment records from March 1975 and VA 
treatment records from March 1975 through March 2007.  These 
records reflect evidence of treatment the Veteran has 
received for hemorrhoids since his release from active duty.  
The records show the first diagnosis for hemorrhoids 
occurring in 1975, eight years after the Veteran's separation 
from active service.  Additionally, the Veteran submitted a 
July 2009 letter from Dr. K.B., stating that the Veteran has 
received treatment for his hemorrhoids for several years.  
Furthermore, the Veteran has submitted multiple lay 
statements attesting to the development of the Veteran's 
hemorrhoids since his time of service.  Additionally added to 
his file was the transcript of the Veteran's February 2010 
BVA Travel Board hearing.  During his hearing the Veteran 
asserted that the surgery he had on his rectum for perianal 
abscess and granuloma inguinale was the cause of his 
hemorrhoids.  

While much of the evidence submitted is new, the Board finds 
that evidence submitted since the Veteran's January 1983 
rating decision is not material to the Veteran's claims for 
service connection for hemorrhoids.  As stated above, 
material evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  In 
this case, service connection for the Veteran's hemorrhoids 
was denied because there was no finding of an in-service 
incurrence of a chronic disability and no nexus between the 
Veteran's service and his current diagnosis of hemorrhoids.  
As the evidence added since the Veteran's January 1983 rating 
decision has only shown evidence of treatment for a 
disability eight years following service, and although the 
lay statements attest to the development of hemorrhoids they 
are more likely to refer to the Veteran's perianal abscess 
and granuloma inguinale for which he received surgery in 
1966.  These conditions while similar to hemorrhoids are 
different disabilities and were not chronic.  There has been 
no evidence submitted regarding any diagnosis or treatment 
for hemorrhoids during or related to the Veteran's service.  
Therefore as this evidence is not related to an unestablished 
fact necessary to substantiate the claim, and is not found to 
be material, the Veteran's request to reopen this claim must 
be denied.  

Tinea Versicolor

In a January 1983 rating action, the RO denied the Veteran 
service connection for tinea versicolor, claimed as a skin 
condition.  In that decision, the RO noted that the Veteran's 
service medical records did not show any complaints of or 
treatment for tinea versicolor or any skin condition.  
Although notified of that action, the Veteran did not file a 
timely appeal and that decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In June 2006, the Veteran requested that his claim for 
service connection for tinea versicolor be reopened.  
Evidence added to the record since the January 1983 rating 
decision includes private treatment records from March 1975 
and VA treatment records from March 1975 through March 2007.  
These records reflect evidence of treatment the Veteran has 
received for his skin disorder.  The Veteran submitted a July 
2009 letter from Dr. K.B., stating that the Veteran has 
received treatment for his body, groin, and foot rashes for 
several years.  Additionally, the Veteran has submitted 
multiple lay statements attesting to the development of skin 
conditions since his time of service.  The Veteran testified 
in his February 2010 BVA Travel Board hearing, that he 
developed a skin condition around his ankles in jump school 
at Fort Benning.  

While much of the evidence submitted is new, the Board finds 
that the lay statements and the Veteran's hearing testimony 
demonstrate a possibility that the Veteran developed a skin 
condition while in service.  As the Veteran's claim for 
service connection was denied due to the lack of evidence of 
development of a disorder during service, the hearing 
testimony and lay statements clearly relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the Veteran's claim is reopened.  In light of the 
decision below, the Board finds the Veteran is not prejudiced 
by review of the service connection claim on the merits.

Service Connection for Tinea Versicolor - Legal Criteria 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background - Service Connection for Tinea Versicolor

The Veteran's June 1967 Report of Medical History shows that 
the he reported that he either had suffered from or was 
suffering from skin diseases at that time.  Yet, the actual 
separation examination shows that the Veteran's skin was 
normal and stated that he was in good health and qualified 
for separation.  The remainder of the Veteran's service 
treatment records are silent for any other complaints or 
findings with respect to any skin disorder.  

The first evidence of a skin disorder comes from a September 
1975 VA treatment record, which showed a diagnosis of tinea 
versicolor.  There is also evidence of continued treatment 
since 1975.  The various lay statements that state that the 
individuals knew the Veteran prior to and following his 
active duty and that he developed skin rashes after service.  
The Veteran testified in his February 2010 hearing that skin 
disorder began while he was attending jump school at Fort 
Benning.  He stated that it began around his ankles and that 
he was authorized to wear low cut shoes with his fatigues.  
He further stated that the condition improved while in 
service enough to allow him to wear his boots all the time.  
In his testimony, the Veteran stated that the condition 
spread to his groin area, around his waist, his hip bone and 
in his armpits.  The Veteran still has trouble with this skin 
condition to this day.  

Also submitted were recent treatment records which document 
the current treatment the Veteran receives for his tinea 
versicolor.  

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for tinea 
versicolor, or any claimed skin disorder.  In this regard the 
Board notes that aside from the Veteran's record of medical 
history the service treatment records do not reflect any 
complaints, findings, or other references to any skin 
condition.  The June 1967 separation examination showed the 
Veteran's skin as normal.  

The first evidence of a skin condition comes from the 1975 
diagnosis of tinea versicolor which is eight years after the 
Veteran was discharged from active duty.  The absence of 
clinical treatment records for many years after active duty 
is probative evidence against continuity of symptoms since 
service.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The competent evidence of record demonstrates complaints of 
and treatment for skin conditions beginning in 1970's many 
years after active duty.  Significantly, this disability was 
not linked to the Veteran's active duty service in any way.

In reaching this decision, the Board has considered the 
Veteran's sincere belief that his tinea versicolor was first 
incurred in service.  However, the Veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). 

Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
The Board has considered the Veteran's contentions that he 
has experienced his disability since active service.  
Although the Veteran is competent to report symptoms such as 
rashes, in this case the Board does not find his statements 
to be credible.  The service records are absent any 
indication of the Veteran's claimed authorization to wear low 
quarter shoes, and aside from the notation on the report of 
medical history there are no treatment records which reflect 
treatment for a skin condition.  

In regard to the lay statements submitted in support of the 
Veteran's claim, the Board finds that the service treatment 
records have more probative weight than these statements as 
they were recorded closer in time to the Veteran's service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence can have greater probative value 
than history as reported by the Veteran).  As the evidence of 
record has failed to provide evidence of an in-service 
chronic condition or a nexus linking the Veteran's service to 
his tinea versicolor, the Veteran's claim for service 
connection for tinea versicolor, claimed as a skin condition 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.  

New and material evidence has not been received, and the 
Veteran's request to reopen his claim for service connection 
for hemorrhoids condition is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a tinea versicolor 
(claimed as a skin condition) is reopened, and to this extent 
only, is allowed.

Service connection for tinea versicolor is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


